Name: Commission Regulation (EC) NoÃ 2168/2004 of 17 December 2004 adapting Regulation (EEC) NoÃ 2037/93 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  consumption;  agricultural activity;  European construction
 Date Published: nan

 18.12.2004 EN Official Journal of the European Union L 371/12 COMMISSION REGULATION (EC) No 2168/2004 of 17 December 2004 adapting Regulation (EEC) No 2037/93 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 57(2) thereof, Whereas: (1) Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) institutes a Community system of protection for geographical indications and designations of origin. (2) Annex I to Commission Regulation (EEC) No 2037/93 of 27 July 1993 laying down detailed rules of application of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2) sets out the relevant Community symbol and indication in all Community languages. (3) By reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, it is necessary to provide the Community symbol and indication in the languages of the new Member States. (4) Regulation (EEC) No 2037/93 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 2037/93 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 185, 28.7.1993, p. 5. Regulation as last amended by Regulation (EC) No 1726/98 (OJ L 224, 11.8.1998, p. 1). ANNEX ANNEX I Part A.1 EspaÃ ±ol Ã eÃ ¡tina Dansk Deutsch Eesti keel Ã Ã »Ã »Ã ·Ã ½Ã ¹Ã ºÃ ¬ English FranÃ §ais Italiano LatvieÃ ¡u valoda LietuviÃ ³ kalba Magyar Malti Nederlands Polski PortuguÃ ªs SlovenÃ ina SlovenÃ ¡Ã ina Suomi Svenska Part A.2 EspaÃ ±ol Ã eÃ ¡tina Dansk Deutsch Eesti keel Ã Ã »Ã »Ã ·Ã ½Ã ¹Ã ºÃ ¬ English FranÃ §ais Italiano LatvieÃ ¡u valoda LietuviÃ ³ kalba Magyar Malti Nederlands Polski PortuguÃ ªs SlovenÃ ina SlovenÃ ¡Ã ina Suomi Svenska Part B EC languages Abbreviations Terms ES DOP/IGP denominaciÃ ³n de origen protegida indicaciÃ ³n geogrÃ ¡fica protegida CS CHOP/CHZO chrÃ ¡nÃ nÃ © oznaÃ enÃ ­ pÃ ¯vodu chrÃ ¡nÃ nÃ © zemÃ pisnÃ © oznaÃ enÃ ­ DA BOB/BGB beskyttet oprindelsesbetegnelse beskyttet geografisk betegnelse DE g.U./g.g.A. geschÃ ¼tzte Ursprungsbezeichnung geschÃ ¼tzte geographische Angabe ET KPN/KGT kaitstud pÃ ¤ritolunimetus kaitstud geograafiline tÃ ¤his EL Ã Ã Ã / Ã Ã Ã  ÃÃ Ã ¿Ã Ã Ã ±Ã Ã µÃ Ã Ã ¼Ã µÃ ½Ã · oÃ ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  ÃÃ Ã ¿Ã Ã Ã ±Ã Ã µÃ Ã Ã ¼Ã µÃ ½Ã · Ã ³Ã µÃ Ã ³Ã Ã ±Ã Ã ¹Ã ºÃ ® Ã ­Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · EN PDO/PGI protected designation of origin protected geographical indication FR AOP/IGP appellation dorigine protÃ ©gÃ ©e indication gÃ ©ographique protÃ ©gÃ ©e IT DOP/IGP denominazione dorigine protetta indicazione geografica protetta LV ACVN/AÃ ¢IN aizsargÃ ts cilmes vietas nosaukums aizsargÃ ta Ã £eogrÃ fiskÃ s izcelsmes norÃ de LT SKVN/SGN saugoma kilmÃ s vietos nuoroda saugoma geografinÃ  nuoroda HU OEM/OFJ oltalom alatt Ã ¡llÃ ³ eredetmegjelÃ ¶lÃ ©s oltalom alatt Ã ¡llÃ ³ fÃ ¶ldrajzi jelzÃ ©s MT DPO/IÃ P denominazzjoni protetta ta oriÃ ¡ini indikazzjoni Ã ¡eografika protetta NL BOB/BGA beschermde oorsprongsbenaming beschermde geografische aanduiding PL CHNP/CHOG chroniona nazwa pochodzenia chronione oznaczenie geograficzne PT DOP/IGP denominaÃ §Ã £o de origem protegida indicaÃ §Ã £o geogrÃ ¡fica protegida SK CHOP/CHZO chrÃ ¡nenÃ © oznaÃ enie pÃ ´vodu chrÃ ¡nenÃ © zemepisnÃ © oznaÃ enie SL ZOP/ZGO zaÃ ¡Ã itena oznaÃ ba porekla zaÃ ¡Ã itena geografska oznaÃ ba FI SAN/SMM suojattu alkuperÃ ¤nimitys suojattu maantieteellinen merkintÃ ¤ SV SUB/SGB skyddad ursprungsbeteckning skyddad geografisk beteckning